EXHIBIT 99.1 Condensed Interim Consolidated Financial Statements For the three and six months ended June 30, 2014 and 2013 (Expressed in Canadian Dollars) (Unaudited) EXETER RESOURCE CORPORATION NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited condensed interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. Vancouver, Canada August 13, 2014 2 Exeter Resource Corporation Condensed Interim Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) June 30, 2014 December 31, 2013 Assets Current Cash and cash equivalents (Note 4) $ $ Amounts receivable and prepaid expenses Due from related party (Note 9) 16 21 Other financial assets (Notes 3 and 5) 47 63 Property and equipment $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 9) 44 42 Shareholders’ Equity Share capital (Note 7) Contributed surplus Deficit ) ) Accumulated other comprehensive gain 29 34 $ $ Contractual Obligations (Note 12) Approved by the Directors: “John Simmons” Director “Robert Reynolds” Director See accompanying notes to the condensed interim consolidated financial statements 3 Exeter Resource Corporation Condensed Interim Consolidated Statements of Loss and Comprehensive Loss (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) Three month ended June 30 Six months ended June 30 Income Interest income $ Expenses Accounting and audit 7 22 12 38 Administration salaries and consulting (Note 8) Amortization 10 13 21 25 Directors’ fees (Note 8) 38 Foreign exchange (gain) loss (3
